In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00044-CR



      BRANDON QUADNELL HORNE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 38673-B




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
       Brandon Quadnell Horne, appellant, was convicted of murder and sentenced to forty-five

years’ in the Texas Department of Criminal Justice Correctional Institutions Division. His notice

of appeal was timely filed March 14, 2012. The clerk’s record was filed June 28, 2012, and the

reporter’s record was filed September 4, 2012, making the appellant’s brief due October 4, 2012.

Counsel is appointed.

       On appellant’s motion, we extended the deadline for filing appellant’s brief to

November 5, 2012. In response to an inquiry from the clerk’s office in late November or early

December regarding the whereabouts of the brief, appellant’s counsel indicated that the brief had

been sent for filing. Upon learning that the brief had not been received by the clerk’s office, he

then indicated that he would promptly send another copy. Since that time, we have received

neither the appellant’s brief nor a request for a further extension of the filing deadline.

       Because the brief has not been filed and because we have heard nothing further from

appellant’s counsel, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas

Rules of Appellate Procedure for a hearing to determine why counsel has not filed the brief,

whether the brief can be promptly filed with this Court, whether Horne desires to prosecute his

appeal, and whether he is indigent. See TEX. R. APP. P. 38.8(b)(2). The hearing is to be

conducted within fifteen days of the date of this order. The trial court may also address other

matters as it deems appropriate, including appointing different counsel for appellant if necessary.

       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental


                                                  2
clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: January 31, 2013




                                                  3